 


110 HRES 401 EH: Supporting the goals and ideals of National Trails Day.
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 401 
In the House of Representatives, U. S.,

June 5, 2007
 
RESOLUTION 
Supporting the goals and ideals of National Trails Day. 
 
 
Whereas June 2, 2007, is observed as National Trails Day; 
Whereas there are over 200,000 miles of trails in the United States, providing access to public lands for recreational and educational opportunities; 
Whereas trails enrich communities throughout the United States by helping to protect habitats, watersheds, and cultural and historic artifacts; 
Whereas 72.1 percent of all Americans age 16 and older participate in at least one of twenty-two designated outdoor activities, including hiking, backpacking, and trail running; 
Whereas National Trails Day events take place in all 50 States, the District of Columbia, Puerto Rico, Guam, and the United States Virgin Islands to celebrate trails, recognize volunteers, and maintain local trails; 
Whereas thousands of volunteers and event coordinators throughout the United States make National Trails Day events possible; and 
Whereas 2007 is the 15th Anniversary Celebration of National Trails Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Trails Day; and 
(2)honors the contributions National Trails Day has made to inspire the public and trail enthusiasts to discover, learn about, maintain, and celebrate trails. 
 
Lorraine C. Miller,Clerk.
